This is an appeal from a judgment maintaining an exception of no cause of action.
Martin J. Conners, plaintiff herein, alleges that he was a lieutenant in the fire department of the city of New Orleans, and, between the dates of July 15, 1924, and June 1, 1929, he performed the duties of a captain and should have received a captain's salary under the authority of Act No. 208 of 1924. He prays for judgment against the city of New Orleans for $297.50, the difference between the salary he received as lieutenant and that which he claims to have been entitled to as captain for the period mentioned.
The exception of no cause of action is based upon the contention that the city of New Orleans is under no obligation and without authority to pay the debts of the fire department, which is a separate legal entity. The exception was properly maintained. Section 17 of the City Charter (Act No. 159 of 1912, page 253) creates a board of commissioners of the fire department of the city of New Orleans, whose duties it is declared shall be such as ordained by Act No. 58 of 1910. Section 15 of the act of 1910 authorizes the board of fire commissioners to institute and maintain suits and proceedings at law and in equity. It results from the foregoing that the board of commissioners of the fire department of the city of New Orleans is a separate legal entity from the city of New Orleans. Bowman v. Board of Commissioners,145 La. 793, 83 So. 14.
For the reasons assigned the judgment appealed from is affirmed.
  Affirmed. *Page 261